DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 23 March 2021 has been considered by the Primary Examiner.
Drawings
The drawings filed 23 March 2021 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: The cross-reference to related applications should be amended to reflect that 16/723,443 has issued as US 10,987,696 B2 and that 16/296,031 has issued as US 10,532,378 B2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 recites:

    PNG
    media_image1.png
    216
    579
    media_image1.png
    Greyscale

This claim is indefinite because it is merely a recitation of an assembly of distinct parts: a filter substrate and a mineral blend. There is no physical relationship or arrangement stated or implied (e.g., the filter substrate is coated with the mineral blend). Consequently, the metes and bounds of the claim are unclear.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,987,696 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompass the subject matter of the patented claims such that one of ordinary skill in the art, in performing the invention of the patented claims, necessarily performs the invention of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Gurol (US 6,102,213 A) teaches a coffee filter impregnated with an acid-neutralizing composition [9:3-11], the composition comprising calcium carbonate, potassium hydroxide, magnesium hydroxide, and potassium chloride [abstract]. Consequently, the prior art neither teaches nor suggests the claimed process wherein the mineral blend comprises calcium carbonate and magnesium carbonate, and is free of soluble halide or hydroxide salts of alkali or alkaline earth metals.
 Further, with respect to the references cited in connection with related PCT/US2019/021223, the claims are patentable in view of the particular references cited in the Written Opinion of The International Searching Authority for the following reasons:
Gurol (US 6,495,180 B1) is similar to Gurol (US 6,102,213 A), cited above. This reference teaches a filter element coated/impregnated with an acid neutralizing composition, “the acid-neutralizing composition includes (i.e., preferably calcium carbonate, magnesium carbonate, potassium hydroxide, magnesium hydroxide, and gelatin) that are active in reducing the acidity of an acidic food or beverage...and inert ingredients (i.e., potassium chloride...)” [10:5-16]. Like Gurol ‘213, Gurol ‘180 teaches calcium carbonate and magnesium carbonate as exemplary compounds in the alternative, and neither teaches nor suggests their use together in a weight ratio of about 1:10 to about 10:1. Further, all of the working examples in Gurol ‘180 disclose only calcium carbonate and those examples in Gurol ‘180 drawn to reducing the acidity of coffee compositions all include potassium chloride (compositions which omit potassium chloride are antacid formulations additionally including natural spearmint flavor, which one of ordinary skill in the art would not typically be motivated to add to coffee). 
Nunes et al. (US 2002/0122847 A1) teaches a composition comprising both calcium carbonate and magnesium carbonate that is also free of soluble halide or hydroxide salts of alkali or alkaline earth metals [abstract]. The composition of this reference is used as a nutritional additive to beverages [0005]. Consequently, one of ordinary skill in the art would not have been motivated to coat/impregnate a filter substrate with this composition, particularly to modify the process of either 
Goto et al. (US 4,212,733 A) teaches an oil-water separation filter wherein the filter contains an inorganic material that may be calcium carbonate or magnesium carbonate [Claims 4 & 10].
Hardesty et al. (US 2005/0214433 Al) teaches a composition for enhancing the flavor characteristics of coffee that can include calcium and magnesium cations in combination with carbonate anions [0024] that can be impregnated within a filter [0140]. This reference neither teaches nor suggests the claimed Ca:Mg ratio of about 1:10 to 10:1.
CN 105836870 A teaches a slow vitamin C-releasing filter that additionally contains, as a foaming agent, at least one of calcium carbonate and magnesium carbonate [p. 3]. This reference neither teaches nor suggests the claimed Ca:Mg ratio.
With specific respect to US 2010/0331457 A1, cited in  US 10,532,378 B2, this reference teaches a combination of fibers and mineral, used as a filtration aid or a filtration layer on a carrier [0118]. The mineral is an alkaline earth carbonate, with 3)2, is disclosed as containing at least 30 wt.-% MgCO3, ideally 46 wt.-% MgCO3. If this dolomite contained no impurities, the ratio CaCO3:MgCO3 would be in the range of 1:0.42 to 1:0.81. According to “Dolomite — A Useful Mineral” (attached), dolomite theoretically contains 54.35% CaCO3 and 45.65% MgCO3, giving CaCO3:MgCO3 = 1:0.83. Consequently, this reference neither teaches nor suggests CaCO3:MgCO3 = 1:10 to 10:1 as recited in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
12 March 2022